Jackson, C.
The plaintiff instituted this action to set aside a conveyance of real estate. There was a decree in the trial court conforming to the prayer of the petition. The property consists of a small cottage and two lots in the village of Louisville, Cass county, said to be of the value of $200. The plaintiff is a soldier’s widow, 81 years of age at the *398time of the trial, and has no property other than that in controversy, and no means of support except a widow’s pension. The defendants are her son and daughter-in-law. ■
The plaintiff claims to have conveyed the premises to the defendants in consideration of an express promise on their part to take care of her and provide her a good home, and that within two months from the delivery of the deed she was turned out of doors and compelled to seek refuge elsewhere. The defendants contend that the property was a gift. The evidence- is conflicting and it would serve no useful purpose to set it out at length. We find, however, ample support for the decree, and conclude that the court would have been remiss, had it failed to restore the widow’s mite.
It is recommended that the decree of the district court be affirmed.
Duffie and Albert, CO., concur.
By the Court:'For the reasons stated in the foregoing opinion, the decree of the district court is
Affirmed.